—Judgment unanimously affirmed. Memorandum: There is no merit to the argument that Supreme Court should have allowed defendant to withdraw his plea of guilty. Where the court imposes conditions on its sentencing commitment and defendant violates those conditions, the court is no longer bound by its commitment and may impose a greater sentence without offering defendant an opportunity to withdraw his plea (see, People v Forgue, 179 AD2d 1060, lv denied 79 NY2d 1000; People v Shannon, 175 AD2d 614, 614-615, lv denied 79 NY2d *902832; People v Brooks, 154 AD2d 931). (Appeal from Judgment of Supreme Court, Monroe County, Wesley, J.—Robbery, 1st Degree.) Present—Pine, J. P., Balio, Fallon, Doerr and Boehm, JJ.